DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
	1. This Office Action is in response to the Amendment, filed on 06/04/2021.

	2. Applicant's cooperation in correcting the informalities in the Specification is appreciated. 

	3. Status of Claims:
		Claims 1, 6-8, and 15 were amended;
		Claim 5 was cancelled.

	4. Specification:
		The Amendment to Specification, filed on 06/04/2021, has been accepted.

Allowable Subject Matter
1. Claims 1-4 and 6-15 are allowed over prior art of record.

2. The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 15, the prior art fails to disclose or render obvious the claimed combination of a turbocharger comprising a compressor housing/ a compressor housing accommodating a compressor wheel for compressing intake air supplied to an engine, having therein: an outer cooling passage extending along a circumferential direction on an outer circumferential side of a scroll passage of a spiral shape through which the intake air compressed by the compressor wheel flows;
“in a cross-section along a rotational axis of the compressor wheel, a linear direction which passes through a gravity center position of a cross-section of the inner cooling passage and in which the cross-section of the inner cooling passage has a maximum length is defined as a reference longitudinal direction, being a direction along the rotational axis of the compressor wheel.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement (PTO-1449) submitted on 21April 2021 has been acknowledged and placed in the file. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. An initialized copy is attached hereto.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        June 7, 2021